Exhibit 10.5

 



HESKA CORPORATION
1997 STOCK INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT

(Management Incentive Plan Award)

 

THIS AGREEMENT is made as of the ________________ day of ____________, 2015 (the
"Grant Date") by and between Heska Corporation (the "Company"), and
_______________________________ (the "Executive"), in connection with the
Executive's election to receive a portion of Executive's 2015 award under the
Management Incentive Plan in the form of Restricted Stock.

In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:

Section 1.    grant of Stock.

1.1              Precedence of Plan. This Agreement is subject to and shall be
construed in accordance with the terms and conditions of the Heska Corporation
1997 Stock Incentive Plan (the "Plan"), as now or hereinafter in effect. Any
capitalized terms that are used in this Agreement without being defined and that
are defined in the Plan shall have the meaning specified in the Plan.

1.2              Grant of Stock. The Company hereby grants to Executive an
aggregate of ______________ shares of Restricted Stock (the "Shares"), subject
to vesting as provided in Section 2.

Section 2.    Unvested Shares Subject to Forfeiture.

2.1              Shares Subject to Forfeiture. The Shares are subject to vesting
requirements as established in connection with the Management Incentive Plan,
including the terms and conditions for awards made in 2015 under the Management
Incentive Plan (the "MIP"). As described in more detail in the MIP, the portion
of the Shares that vest will be calculated at the time payments are made under
the MIP by multiplying the number of Shares by the "Payout Percentage," which
this purpose means one-half of the percentage calculated by dividing the amount
of the Executive's MIP Payout (as defined in the MIP) by the amount of the
Executive's Incentive Target (as defined in the MIP), and rounding to the
nearest whole Share. Executive will forfeit all Shares that do not vest at that
time. In the event that Executive's employment with the Company is terminated
prior to vesting, Executive will forfeit all right to the Shares.

2.2              Restriction on Transfer. Until the Shares are vested, the
Shares may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated.

Section 3.    Stockholder rights

3.1              Stock Register and Certificates. The Shares will be recorded in
the stock register of the Company in the name of Executive. If applicable, a
stock certificate or certificates representing the Shares will be registered in
the name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock

 



 

Assignment Separate from Certificate in the form attached below as Attachment 1,
endorsed in blank, so as to permit retransfer to the Company of all or a portion
of the Shares that are forfeited or otherwise do not become vested in accordance
with the Plan and this Agreement.

3.2              Exercise of Stockholder Rights. Executive shall have the right
to vote the Shares (to the extent of the voting rights of said Shares, if any),
to receive and retain all regular cash dividends and such other distributions,
as the Board of Directors of the Company may, in its discretion, designate, pay
or distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.

3.3              Legends. Certificates, if any, representing the Shares will
contain the following or other legends in the Company's discretion:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

Section 4.    Responsibility for taxes.

4.1              Section 83(b) Election. Executive may complete and file with
the Internal Revenue Service an election pursuant to Section 83(b) of the
Internal Revenue Code to be taxed currently on the fair market value of the
Shares without regard to the vesting restrictions set forth in this Agreement.
Executive shall be responsible for all taxes associated with the acceptance of
the transfer of the Shares, including any tax liability associated with the
representation of fair market value if the election is made pursuant to Code
Section 83(b).

4.2              Withholding. In accordance with Section 12 of the Plan,
Executive agrees to make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan under applicable federal, state, local or foreign law. The Company in
its discretion may permit Executive to satisfy all or part of his withholding or
income tax obligations by having the Company withhold all or a portion of the
Shares that otherwise would be issued to him on vesting.

Section 5.    Miscellaneous.

5.1              Not an Employment Contract. This Agreement is not an employment
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the part of Executive to remain in the service of
the Company in any capacity, or of the Company to continue Executive's service
in any capacity.

5.2              Effect on Employee Benefits. Executive agrees that the Award
will constitute special incentive compensation that will not be taken into
account as "salary" or "compensation" or "bonus" in determining the amount of
any payment under any pension, retirement, profit sharing or other remuneration
plan of the Company unless so provided in such plan.

-2-

 

5.3              Further Assurances. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

5.4              Entire Agreement. This Agreement, including any exhibits, is
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior oral and written understandings of the parties.

5.5              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware as applied to
contracts between Delaware residents to be wholly performed within the State of
Colorado.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







    HESKA CORPORATION EXECUTIVE  

a Delaware corporation

 

 

 

  By:       Title:              Address                     





-3-

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto _______________________________________________ (_____________) shares of
the Common Stock of Heska Corporation, standing in my name on the books of said
corporation represented by Certificate No. ______ herewith and do hereby
irrevocably constitute and appoint ____________________________ _____________ to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.

 

Dated: _____________, 20___.

Signature:

 

 

This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2015.

 

 

 

Instruction: Please do not fill in any blanks other than the signature line.

 

 

 

 

 

 

 

 

 

 



 

 

 

 



 